Citation Nr: 1013375	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-39 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a right meniscus injury.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 

3.  Entitlement to nonservice-connected pension benefits.
 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
RO in Indianapolis, Indiana, which denied the claims at 
issue. 

The Veteran testified at a May 2009 hearing at the RO.  A 
transcript of the hearing has been associated with the file.

The Board notes that the Veteran indicated in his September 
2008 VA Form 9 that he was only appealing the issue of an 
increased rating for his right knee disability.  In a May 
2009 statement, the Veteran stated that he wished to continue 
the appeal process for his claims for TDIU and nonservice-
connected pension benefits.  However, this statement was not 
submitted within one year of the January 2008 rating decision 
or within 60 days of the September 2008 statement of the case 
(SOC), and thus was not timely filed.  See 38 C.F.R. 
§ 20.302(b) (2009).  Nevertheless, the Board notes that 
unlike a notice of disagreement (NOD), a timely filed 
substantive appeal is not a jurisdictional bar to Board 
review, and it is thus within the Board's discretion to waive 
the issue of timeliness or to decline exercising jurisdiction 
over the claim.  See Percy v. Shinseki, 23 Vet. App. 37 
(2009).  Here, the Veteran is unrepresented, has given 
testimony regarding his unemployability at the May 2009 RO 
hearing, and the claims for TDIU and nonservice-connected 
pension benefits were addressed in a July 2009 statement of 
the case.  The Board finds there is good cause to waive the 
issue of timeliness and will therefore proceed to adjudicate 
these claims as well. 

A petition to reopen claims for  service connection for 
degenerative disc disease of the cervical spine and a left 
knee disability was raised by the Veteran in his September 
2008 VA Form 9 and in a May 2009 statement, but have not yet 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them and they are referred to the AOJ for appropriate 
action.  

The issue of entitlement to nonservice-connected pension 
benefits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most competent evidence of record shows that the 
Veteran has flexion of his right knee to 90 degrees, 
extension to 0 degrees, and pain, with no locking, joint 
effusion, incoordination, or weakness.  

2.  The Veteran has slight instability or subluxation of the 
right knee.

3.  The Veteran's service-connected right knee disability is 
not of such severity as to preclude gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 10 percent for 
the residuals of a right knee meniscus injury (degenerative 
joint disease) have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.3, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2009).

2.  The criteria for a separate rating of 10 percent, but no 
more, for slight instability of the right knee are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.3, and 4.71a, Diagnostic Code 5257 (2009). 

3.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
should generally be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Here, a letter sent to the Veteran in February 2007 informed 
him of the requirements for substantiating a claim for TDIU, 
and that in order to establish entitlement to an increased 
rating, the evidence must show that his service-connected 
disability has gotten worse.  It also informed the Veteran 
that a disability rating from 0 to as much as 100 percent is 
assigned by using a schedule for evaluating disabilities, and 
that VA considers the nature and symptoms of the condition, 
the severity and duration of the symptoms, and their impact 
upon employment.  Further, the letter provided examples of 
the types of evidence the Veteran could submit in support of 
his claim.  Finally, the letter provided notice of the 
Veteran's and VA's respective responsibilities for obtaining 
specified different types of evidence.  A May 2008 letter 
further informed the Veteran that, with respect to claims for 
increased ratings, VA considers the impact of the disability 
on daily life.  This letter also provided the rating criteria 
for evaluating limitation of flexion of the right knee.  

Although the May 2008 letter was not sent prior to initial 
adjudication of the Veteran's claim, the Veteran had an 
opportunity to respond with additional argument and evidence 
before his claim was subsequently readjudicated and a 
supplemental statement of the case (SSOC) issued in September 
2008.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Moreover, the Board finds that the February 2007 letter fully 
satisfied all notice required under the VCAA pertaining to 
the Veteran's claims for an increased rating and for TDIU.  
The Board concludes that the duty to notify has been 
satisfied.

The Board notes that the case of Vazquez- Flores v. Peake, 22 
Vet. App. 37 (2008) was recently overruled insofar as it 
requires notice regarding the impact of the Veteran's 
disability on daily life and the rating criteria specific to 
the Veteran's claim.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  Any errors relating to these 
notice elements are harmless. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
medical records, and Social Security Administration (SSA) 
records are in the file.  The Veteran has not identified any 
other outstanding records that he wanted VA to obtain or that 
he felt were relevant to the present claims.  The Board 
concludes that the duty to assist has been satisfied with 
respect to obtaining relevant evidence on the Veteran's 
behalf.   


The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

Here, with respect to the Veteran's right knee disability, 
the RO provided the Veteran appropriate examinations in May 
2007 and June 2009.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case are adequate 
for rating purposes, as they are predicated on a thorough 
examination of the Veteran and include specific clinical 
findings.  

The Board notes that there is no indication in the May 2007 
VA examination of the Veteran's right knee that his claims 
file was reviewed.  Likewise, the June 2009 VA examination 
report indicates that the Veteran's claims file was not 
provided to the examiner for review, although the examiner 
was able to access and review the Veteran's computerized VA 
medical records.  Whether prejudicial harm exists requires 
case-specific application of judgment, based upon examination 
of the record.  Shinseki v. Sanders, 129T S. Ct. 1696, 1704-
05 (2009).  Thus, the Board must consider the specific facts 
of the Veteran's case to determine whether he has actually 
been prejudiced by any error in the examinations.  See id.  
Ultimately, the determination is whether the error affected 
the "essential fairness" of the adjudication.  See Dunlap 
v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Here, the Board finds that there is no prejudice to the 
Veteran in relying on the May 2007 and June 2009 VA 
examinations to evaluate his right knee disability.  When an 
increased rating is at issue, it is the prevent level of the 
Veteran's disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, the 
examiners' task was to evaluate the Veteran's right knee 
disability as it manifested during the time of the 
examination, and not to render an opinion as to the etiology 
thereof.  Notably, the examiners recorded a history of the 
Veteran's right knee disability as reported by the Veteran, 
thoroughly examined the Veteran, including conducting range 
of motion tests, and analyzed X-ray studies of the Veteran's 
right knee.  The June 2009 VA examiner also analyzed an MRI 
study of the Veteran's right knee.  The Board finds that 
there is no likely possibility that a review of the Veteran's 
claims file would alter the examiner's findings regarding the 
Veteran's ranges of motion or functional limitations due to 
pain, weakness, or instability at the time of the 
examination, as these findings required a physical 
examination of the Veteran.  Moreover, as stated above, the 
June 2009 VA examiner was able to review the Veteran's VA 
medical records electronically.  Because the Veteran has not 
identified treatment for his right knee outside VA, a review 
of the Veteran's VA medical records was tantamount to 
reviewing the claims file with respect to the history of 
treatment of his right knee disability.   Thus, the Board 
finds that the May 2007 and June 2009 VA examinations are 
adequate to evaluate the Veteran's right knee disability and 
that no prejudice exists.

There is no evidence indicating that there has been a 
material change in the severity of the Veteran's right knee 
disability since he was last examined in June 2009.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination has been met.  
38 C.F.R. § 3.159(c)(4).  

With respect to the Veteran's claim for TDIU, the Board notes 
that he was not afforded an examination to determine whether 
he is precluded from gainful employment based on his service-
connected right knee disability alone.  As will be discussed 
in more detail below, the Veteran does not meet the basic 
percentage requirements for schedular consideration of TDIU.  
Moreover, the Veteran's right knee disability does not 
present such an unusual disability picture as to warrant 
referral for extraschedular consideration.  Moreover, the 
evidence of record amply addresses the Veteran's right knee 
disability and its impact on his employment and daily life.  
Thus, the Board finds that an examination is not required to 
decide this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 122 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Increased Rating

The Veteran contends that he is entitled to a rating in 
excess of 10 percent for his right knee disability.  For the 
reasons that follow, the Board concludes that a separate 
rating is warranted for instability of the right knee. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's right knee disability is currently rated as 10 
percent disabling under Diagnostic Code (DC) 5260.  See 38 
C.F.R. § 4.71a.  Diagnostic Code 5260 provides that a 0 
percent disability rating is assigned when flexion of the leg 
is limited to 60 degrees; a 10 percent disability rating is 
assigned when flexion is limited to 45 degrees; a 20 percent 
disability rating is assigned when flexion is limited to 30 
degrees; and a 30 percent disability rating is assigned when 
flexion is limited to 15 degrees.  Id.   

The Board notes that normal range of motion of the knee is 
extension to 0 degrees and flexion to 140 degrees.  See id., 
Plate II.  

The Board now turns to a discussion of the relevant evidence 
of record.  A May 2006 VA examination report reflects that 
the Veteran walked without a limp.  He was capable of walking 
on his toes and heels.  The Veteran's range of motion of the 
right knee was from 0 to 125 degrees.  The collateral and 
cruciate ligaments were intact.  However, when the Veteran 
squatted there was a loud snap and evidence of medial and 
lateral joint line pain.  It appeared to be subluxation of 
the meniscus with deep knee bends. 

A January 2007 VA MRI revealed a chronic anterior cruciate 
ligament (ACL) tear.  There were secondary signs of laxity 
with an anterior drawer sign.  The MRI also showed a medial 
meniscal tear, a posterior cruciate ligament ganglion, and 
early degenerative changes of the articular cartilage.  

A January 2007 VA treatment record reflects complaints of 
right knee pain.  The Veteran reported that he could walk two 
blocks and had pain when climbing stairs.  He also complained 
of swelling.  On examination, there was no effusion.  The 
range of motion of the right knee was from 0 to 140 degrees.  
The knee was stable to varus-valgus stress testing.  There 
was pain at the lateral joint line.  

A February 2007 VA treatment record shows that the Veteran 
reported significant pain following the January 2007 
examination of his knee.  The pain had improved since that 
time.  On examination, the Veteran had full range of motion.  
There was tenderness along the medial joint line but no 
swelling.  

An April 2007 SSA consultative examination reflects that the 
Veteran reported chronic right knee pain.  He stated that he 
could not walk more than one block.  On examination, there 
was no effusion.  No limitation of range of motion of the 
right knee was noted.  The examination report indicated that 
a range of motion would not be specified if it was normal.  
The Veteran was diagnosed with chronic right knee pain, most 
likely due to osteoarthritis.  

At a May 2007 VA general examination, the Veteran reported 
flare-ups of right knee pain lasting several hours when 
sitting or standing for long periods of time.  The Veteran 
stated that he had to stop activity during flare-ups of his 
right knee pain.  The examiner noted that the Veteran used a 
cane for walking and was prescribed pain medication.  On 
examination, there was tenderness with palpation of the knee 
along the medial joint line.  No swelling, effusion, or 
laxity was noted.  The Veteran did not have joint ankylosis.  
The Veteran's range of motion was from 0 to 135 degrees.  The 
examiner noted that there was pain with flexion beginning at 
90 degrees.  The examiner further noted that although there 
was no loss of degrees of motion on repetitive use, the 
Veteran's pain increased with each additional repetition.  
The Veteran was diagnosed with an ACL and medial meniscus 
tear.  The examiner found that the Veteran's right knee 
disability would moderately impact his ability to do chores 
and go shopping.  There would be a mild impact on the 
Veteran's ability to engage in recreation and to travel.  The 
Veteran's right knee disability prevented him from 
exercising.  

At a May 2007 VA orthopedic examination, the Veteran reported 
that he experiences an increased amount of pain and swelling 
of the right knee with prolonged walking.  The Veteran also 
reported locking and popping of the right knee.  On 
examination, the Veteran's right knee showed some atrophy to 
the periarticular muscles.  However, there was no effusion.  
The Veteran's range of motion was approximately from 20 
degrees to 100 degrees.  The Veteran was able to repeat this 
range of motion with exercise.  The Veteran also exhibited 
minimum medial and lateral joint line tenderness.  The 
Veteran's right knee was stable to varus-valgus stress 
testing.  The Veteran was diagnosed with a meniscal tear.

A May 2008 letter from a former employer of the Veteran 
states that the Veteran had been employed as a mail 
reproduction clerk.  The position required approximately 7.1 
miles of walking as well as pushing a heavy four-wheel dolly 
and a heavy mail cart.  The employer stated that the 
Veteran's job was terminated due to his inability to carry 
out the duties of the position as a result of the medical 
problems he had with his knees. 

At the May 2009 RO hearing, the Veteran stated that he had 
chronic right knee pain.  He stated that the prescription 
pain medication he took made him drowsy and prevented him 
from engaging in many activities.  The Veteran stated that he 
can walk or kneel for a couple of minutes and then all of a 
sudden his knee will tighten up and he will have to stop what 
he is doing and straighten it out.  The Veteran stated that 
he can walk up and down a set of stairs once, but cannot 
repeat this activity.  

At the June 2009 VA examination, the Veteran reported pain, 
swelling, and instability or giving way of the right knee.  
He denied weakness, locking, fatigability, and lack of 
endurance.  The Veteran stated that over the past year he had 
noticed an increase in medial and lateral knee pain with 
ambulation and deep flexion.  He also complained of 
posterolateral knee pain and tenderness.  The Veteran stated 
that on a monthly basis his knee will "give out" when he is 
simply standing in one place.  The Veteran denied periods of 
flare-ups.  It was noted that he wore a knee brace and used a 
cane.  The examiner noted that pain in the Veteran's right 
knee as well as pain in multiple additional sites 
significantly limited his mobility.  On examination, the 
Veteran's gait was normal.  His range of motion of the right 
knee was from 0 to 130 degrees.  The joint was not painful on 
motion.  There was no pain with passive flexion and extension 
of the knee.  However, there was posterolateral knee pain 
with resisted flexion.  The examiner also noted that there 
was pain following repetitive motion.  However, there was no 
weakness, lack of endurance, or incoordination.  Moreover, 
there was no objective evidence of swelling, instability, 
abnormal movement, or guarding movement.  There was no laxity 
to varus-valgus stress testing.  However, a Lachman test 
showed slight laxity with a defined end-point.  No functional 
limitations were found with respect to standing or walking.  
There was no instability of the medial and lateral collateral 
ligaments based on objective testing.  There was no 
ankylosis.  X-rays of the Veteran's right knee revealed early 
degenerative changes mostly involving the lateral 
compartment.  The examiner diagnosed the Veteran with 
osteoarthritis, a chronic asymptomatic ACL tear, and 
hamstring tendonitis. 

In carefully reviewing the record, the Board finds that an 
increased rating is not warranted under DC 5260.  All of the 
medical evidence of record shows that while the Veteran has 
limitation of flexion to some extent, it is always greater 
than 45 degrees, which is the minimum required for a 
compensable rating under DC 5260.  See 38 C.F.R. § 4.71a.  
Indeed, factoring in his complaints of pain on motion, 
limitation of flexion has never been worse than 90 degrees.  
The Veteran is therefore not entitled to an increased rating 
under DC 5260.

The Boar has also considered the application of other 
diagnostic codes.  In this regard, the Board notes that it is 
possible to receive separate ratings for limitation of 
flexion (DC 5260) and limitation of extension (DC 5261) for 
disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 
17, 2004).

Under DC 5261, a 0 percent disability rating is assigned for 
extension limited to 5 degrees; a 10 percent disability 
rating is assigned for extension limited to 10 degrees; a 20 
percent disability rating is assigned for extension limited 
to 15 degrees; a 30 percent disability rating is assigned for 
extension limited to 20 degrees; a 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  See id.  

The Board finds that an increased rating is not warranted 
under DC 5261.  The Board acknowledges that the May 2007 VA 
examination focusing on the Veteran's joints showed that the 
Veteran's extension was limited to 20 degrees, which would 
support a 30 percent rating.  However, the rest of the 
medical evidence of record, to include the October 2006 VA 
examination, the April 2007 SSA consultative examination, the 
May 2007 VA general examination, and the June 2009 VA 
examination show that the Veteran had extension to 0 degrees.  
The May 2007 VA examination was conducted only two weeks 
prior to the orthopedic examination.  The findings of the May 
2007 orthopedic examination are at best an anomaly and 
clearly do not represent the true nature of the Veteran's 
right knee disability.  The preponderance of the evidence is 
against a finding that the Veteran has extension limited to 
20 degrees.  Thus, a higher rating is not warranted under DC 
5261, which at a minimum requires extension limited to 10 
degrees for a compensable rating.  See id.

The Board notes that the provisions of 38 C.F.R. § 4.40 
(2009) allow for consideration of functional loss due to pain 
and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.40 reflects 
that a part which becomes painful on use must be regarded as 
seriously disabled.  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  The Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Here, the Board finds that the 10 percent rating currently 
assigned already reflects the additional pain and functional 
limitations caused by flare-ups and repetitive use of the 
right knee.  In this regard, the May 2007 VA joints 
examination and June 2007 VA examination show that the 
Veteran had increased pain on repetitive use of the right 
knee.  However, the medical evidence of record is negative 
for weakness, fatigability, and incoordination.  As the 
Veteran's right knee disability is not compensable under the 
diagnostic codes pertaining to range of motion, the 10 
percent evaluation currently assigned is based on the 
Veteran's additional functional limitations during flare-ups 
and repetitive use of the right knee.  Indeed, the RO 
explicitly stated this in the January 2008 rating decision.  
Thus, a rating in excess of 10 percent is not warranted under 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  

The Board has also considered the application of diagnostic 
codes 5010 and 5003.  DC 5010 indicates that traumatic 
arthritis is to be rated as degenerative arthritis under DC 
5003.  See 38 C.F.R. § 4.71a.  

DC 5003 provides that degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Id.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  Id.  
In the absence of limitation of motion, a 20 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. 4.71a, DC 5003.  A 10 percent 
disability rating is assigned if there are no incapacitating 
exacerbations.

The June 2009 VA examination report reflects a diagnosis of 
early degenerative changes and osteoarthritis based on X-ray 
studies.  Thus, DC 5003 applies.  However, as discussed 
above, the Veteran already receives a 10 percent disability 
rating for painful limited motion under 38 C.F.R. § 4.40.  A 
separate 10 percent rating is not warranted under DC 5003.  
See 38 C.F.R. § 4.71a, Note (1) (indicating that the 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion).  

A separate rating may also be assigned for instability of the 
knee (DC 5257).  See VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (August 14, 1998).  Diagnostic Code 5257 is 
used to rate other impairment of the knee with recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a.  
Under DC 5257, a 10 percent rating is assigned for slight 
impairment of the knee, a 20 percent rating is assigned for 
moderate impairment of the knee, and a 30 percent rating is 
assigned for severe impairment of the knee.  See id.   

Here, the May 2006 VA examination noted subluxation of the 
meniscus with deep knee bends.  The January 2007 VA MRI 
reflects secondary signs of laxity with an anterior drawer 
sign.  Moreover, at the June 2009 VA examination, the Veteran 
reported instability of the right knee, and the examiner 
found that the Veteran had slight laxity of the right knee.  
Thus, giving the Veteran the benefit of the doubt, the Board 
finds that a separate rating of 10 percent is warranted under 
DC 5257 for slight subluxation or instability of the right 
knee.  See 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

The Board has also considered the application of DC 5258 
(dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint); DC 5259 (removal 
of semilunar cartilage, symptomatic), DC 5256 (ankylosis of 
the knee), DC 5262 (impairment of the tibia and fibula), and 
DC 5263 (for genu recurvatum).  See 38 C.F.R. § 4.71a.  There 
is no evidence of record showing that the Veteran has 
dislocated semilunar cartilage with frequent locking and 
effusion into the joint, has had removal of the semilunar 
cartilage, ankylosis, impairment of the tibia and fibula, or 
acquired traumatic genu recurvatum of the right knee.  
Therefore, these diagnostic codes are not for application.

In sum, the Board finds that the 10 percent rating for 
painful limited motion during flare-ups and on repetitive use 
under 38 C.F.R. § 4.40, and the separate 10 percent rating 
for slight instability of the right knee under DC 5257 
adequately reflects the clinically established level of 
impairment for the Veteran's disability.  

The record contains no evidence demonstrating the Veteran is 
entitled to a higher rating at any point since his claim for 
an increase.  Therefore, no staged ratings are appropriate.  
See Hart, supra.  

The Board has considered whether the Veteran's claim should 
be referred for an extraschedular rating.  See 38 C.F.R. 
§ 3.321(b) (2009); Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Generally, the degrees of disability specified in 
the VA Schedule for Rating Disabilities are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  However, in exceptional 
cases, extraschedular ratings may be assigned where the 
schedular evaluations are found to be inadequate.  See 
38 C.F.R. § 3.321(b).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate is required for extraschedular consideration 
referral).

In determining whether to refer the case for an 
extraschedular rating, VA considers such factors as whether 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Here, the May 2008 letter from the Veteran's former employer 
reflects that the Veteran could no longer carry out the 
duties of the position, which required walking for several 
miles and pushing heavy carts.  At the May 2009 RO hearing, 
the Veteran stated that he could not work in former jobs 
involving painting and other maintenance duties due to his 
inability to stand or kneel for more than a short period of 
time. 

The Board acknowledges the Veteran's employment difficulties 
due to his right knee disability.  However, the Board finds 
that referral for extraschedular consideration is not 
warranted.  His reported symptoms are those contemplated by 
the rating criteria.  There are no symptoms left 
uncompensated or unaccounted for by the assignment of a 
schedular rating.  The Veteran has not submitted evidence 
indicating that his right knee disability or the difficulties 
flowing from it constitute "such an exceptional or unusual 
disability picture . . . as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b).  That the Veteran's right knee disability might 
limit his ability to work in certain capacities is 
contemplated by the rating criteria, which is designed to 
compensate for the average impairment of earning capacity due 
to a particular disability.  See VAOPGCPREC 6-96.  The fact 
that circumstances specific to a particular veteran may cause 
the effects of a service-connected disability to be more 
profound in that veteran's case does not ordinarily provide a 
basis for extraschedular consideration.  Id.  Rather, the 
impairment must be one that is so unusual as to be 
unanticipated by the rating criteria.  See id.  In short, the 
evidence does not show marked interference with employment 
for the purpose of extraschedular consideration, and does not 
show frequent periods of hospitalization or other unusual 
circumstances sufficient to warrant extraschedular 
consideration.  Consequently, the Board finds that the 
available schedular evaluations are adequate to rate this 
disability, and therefore referral for extraschedular 
consideration is not warranted.  

Accordingly, the Board finds that the evidence is at least in 
equipoise with respect to whether the Veteran has slight 
instability of the right knee.  Consequently, the benefit-of-
the-doubt rule applies, and entitlement to a separate 10 
percent disability for slight instability of the right knee 
is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert, supra.  
 
III. TDIU

The Veteran contends that his service-connected right knee 
disability is of such severity that it renders him 
unemployable and thus entitled to a total disability rating.  
For the reasons that follow, the Board concludes that TDIU is 
not warranted.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 4.15 (2009).  
Permanent total disability shall be taken to exist when the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).
In making such a determination, the central inquiry is 
whether the Veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than 100 percent, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of one or more service-connected disabilities 
without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 
4.16(a) (2009).  If unemployability is the result of only one 
service-connected disability, this disability must be ratable 
at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is 
the result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  Id.  Disabilities of one or both upper extremities, 
or one or both lower extremities, including the bilateral 
factor, and disabilities resulting from a common etiology or 
a single accident will be considered as one disability.  Id.  

Here, the Veteran's disability of the right knee is rated as 
no more than 20 percent disabling.  See 38 C.F.R. § 4.25 
(2009).  Thus, the Veteran does not meet the criteria listed 
in section 4.16(a) for schedular consideration of entitlement 
to TDIU> 

Nevertheless, it is the established policy of VA that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The Veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed. 38 
C.F.R. § 4.16(b).  The rating board did not refer this case 
for extra- schedular consideration.

In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
noted that the sole fact that a Veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether the Veteran 
can find employment.  See 38 C.F.R. § 4.16(a) (1992).

Here, the May 2008 letter from the Veteran's former employer 
indicates that the Veteran was no longer able to perform the 
duties of his job as a mail reproduction clerk, which 
required walking for over 7 miles each day and pushing heavy 
items.  

At the May 2009 RO hearing, the Veteran stated that he had 
not worked for over four years because his former employers 
would not let him take sufficient time off for medical 
treatment.  He further stated that his former employers saw 
him as a potential liability, as his right knee disability 
made him more vulnerable to being injured on the job.  The 
Board notes that a September 2007 employment information form 
filled out by one of the Veteran's former employers reflects 
that the Veteran's employment of over one year as a press 
operator was terminated in April 2005 because he had failed a 
drug test.  A June 2007 employment information form filled 
out by another former employer, a temporary staffing agency, 
reflects that the Veteran had voluntarily terminated his 
employment as a maintenance technician in June 2006.  Thus, 
the objective evidence of record shows that while the 
Veteran's job as a mail reproduction clerk was terminated 
because he was unable to carry out the physical demands of 
the position, other jobs were terminated because the Veteran 
failed a drug test or voluntarily resigned.  This evidence 
conflicts with the Veteran's statement that he was unable to 
work for over four years because employers were unable to 
accommodate his needs for medical treatment. 

At the May 2007 VA general examination, the examiner stated 
that the Veteran previously worked in maintenance, which 
required physical labor.  The examiner opined that the 
Veteran had significant pain in the neck and shoulders as 
well as the right knee which would prevent him from working 
as a laborer requiring physical exertion.  The pain would 
also decrease the Veteran's ability to perform sedentary work 
because he routinely took narcotic analgesics.  The examiner 
noted that this medication can decrease concentration.  

In carefully reviewing the record, the Board finds that 
entitlement to TDIU is not warranted.  The evidence does not 
show that the Veteran is precluded from all gainful 
employment solely by reason of his service-connected right 
knee disability.  The Board acknowledges the May 2008 letter 
from the Veteran's former employer stating that the Veteran 
was unable to carry out the duties of the position.  However, 
this job required the Veteran to walk for 7 miles and to push 
a heavy dolly and cart.  While the Veteran may not be able to 
perform certain jobs requiring intensive physical labor, the 
evidence does not show that his right knee disability alone 
prevents him from performing lighter duties.  Indeed, the 
Veteran's limitations in the type of work he can do is 
already contemplated by the rating criteria, which 
anticipates that a right knee disability will interfere with 
the ability to do certain jobs, and does not present an 
exceptional or unusual circumstance warranting extraschedular 
consideration. 

The Board also recognizes that the Veteran's pain medication 
may make it difficult to concentrate.  However, the Veteran's 
VA treatment records show that he takes the pain medication 
not only for his knee but also for pain in the neck and 
shoulders.  Moreover, the evidence does not show that the 
Veteran is absolutely unable to work due to taking pain 
medication.  The May 2007 VA examiner stated that the 
Veteran's ability to perform sedentary work may be decreased, 
but did not state that the Veteran was prevented from 
performing all sedentary work.  Finally, the May 2007 VA 
examiner did not state that the Veteran's right knee 
disability alone prevented him from engaging in gainful 
employment, but rather stated that the Veteran had a number 
of disabilities which together prevented him from working as 
a laborer requiring physical exertion.  Accordingly, there is 
no evidence showing that the Veteran is entitled to TDIU due 
to his service-connected right knee disability. 



The Board sympathizes with the Veteran's asserted challenges.  
However, there is simply no evidence of unusual or 
exceptional circumstances to warrant referral for extra-
schedular consideration of a total disability rating based 
solely on the Veteran's right knee disability.   

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the Veteran's claim that he is 
incapable of performing the mental and physical acts required 
by employment due solely to his service-connected right knee 
disability.  

The Board concludes that a total disability rating for 
compensation purposes based on individual unemployability is 
not warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply and the 
claim must be denied.  See 38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra. 

ORDER

Entitlement to a disability rating in excess of 10 percent 
for the residuals of a right meniscus injury is denied.

Entitlement to a separate 10 percent disability rating is 
granted for slight instability of the right knee, subject to 
the rules and regulations governing payment of monetary 
benefits. 

Entitlement to TDIU is denied.  






REMAND

The Veteran claims entitlement to nonservice-connected 
pension benefits.  The Board finds that further development 
is warranted before this claim can be properly adjudicated.  

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, meets the net worth requirements under 38 C.F.R. § 3.274 
(2009) and does not have an annual income in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23 (2009), and who is permanently and totally disabled 
due to nonservice-connected disabilities that are not the 
result of his or her own willful misconduct.  See 38 U.S.C.A. 
§ 1521 (West 2002); see also Dilles v. Brown, 5 Vet. App. 88, 
89-90 (1993).  If a veteran's combined level of disability is 
less than 100 percent, he or she must be unemployable by 
reason of such disability or disabilities.  See 38 C.F.R. 
§§ 3.321, 3.340, 3.342 and Part 4 (2009); see also Brown 
(Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).

As an initial matter, the Board notes that the Veteran's 
period of service meets the basic criteria for eligibility 
for pension under 38 U.S.C.A. § 1521 and 38 C.F.R. § 3.3.  
The Veteran also indicated in his November 2006 application 
for pension that he meets the income and net worth 
requirements under 38 C.F.R. § 3.23 and 38 C.F.R. § 3.274.  

The issue here is whether the Veteran is precluded from all 
gainful employment by reason of his service-connected and 
non-service connected disabilities.  Total disability will be 
found to exist when there is present any impairment of mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation, 
provided that the impairment is reasonably certain to 
continue throughout the life of the disabled person.  38 
U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.

In addition to the Veteran's service-connected right knee 
disability, the May 2007 VA examinations show that the 
Veteran suffers from a compressed nerve in the cervical spine 
with radicular symptoms, and pain in the neck and shoulders.  
A June 2008 VA treatment record shows that the Veteran 
reported numbness in both arms and decreased ability to use 
his hands.  He was diagnosed with mild bilateral median nerve 
neuropathy at the wrist, and mild bilateral ulnar nerve 
neuropathy at the elbow.  The Veteran has also reported pain 
in his left knee.  A November 2008 VA treatment record shows 
a differential diagnosis of depression.  

In the May 2007 VA general examination report, the examiner 
opined that the Veteran had significant pain in the neck and 
shoulders as well as the right knee which would prevent him 
from working as a laborer requiring physical exertion.  The 
pain would also decrease the Veteran's ability to perform 
sedentary work because he routinely took narcotic analgesics.  
The examiner noted that this medication can decrease 
concentration.  Based on these findings, the Board finds that 
a VA examination is warranted to determine whether the 
Veteran's disabilities present impairment of mind or body 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, and whether these 
disabilities are reasonably certain to continue throughout 
the life of the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction 
(AOJ) should schedule the Veteran for an 
examination with an appropriate specialist 
to assess the nature and severity of the 
Veteran's current disabilities.  The 
examiner should determine whether the 
Veteran's disabilities, to include 
degenerative disc disease of the cervical 
spine, neck and shoulder pain, peripheral 
neuropathy, right knee disability, left 
knee pain, possible depression, and all 
other disabilities shown by the 
examination and/or by the Veteran's VA 
treatment records and past examinations, 
present impairment of mind or body 
sufficient to render it impossible for the 
average person to follow a substantially 
gainful occupation, and whether these 
disabilities are reasonably certain to 
continue throughout the life of the 
Veteran.  

The examiner must give a complete 
rationale for any opinion provided.

The entire claims file and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  The 
examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

2.  After the above development is 
completed as well as any other development 
that may be warranted, the AOJ should 
readjudicate the claim on the merits.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


